On October 21,1997, the defendant was sentenced to the following: Count I, Count II, and Count V: ten (10) years, on each count, in the Montana State Prison, to run concurrently with each other.
On November 4, 1999, the defendant’s application for review of that sentence was considered by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence *95Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence review hearing shall be continued to the February 2000 meeting, thus allowing the defendant the opportunity to get in contact with the Yellowstone County Public Defender’s Office, namely Mark A. English, regarding the possibility of filing a motion for a correction of his sentence.
Done in open Court this 4th day of November, 1999.
DATED this 6th day of December, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Alt. Member, Hon. Robert Boyd